DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 11 have been amended. Claim 9 have been cancelled. Claims 20 and 21 have been added. Claims 1-8 and 10-21 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to the U.S.C. 112(a) written description rejection for claims 7 & 19 have been considered and the U.S.C. 112(a) written description has been withdrawn. However, Examiner notes that there is currently no response to the U.S.C. 112(b) for claim 7 indefiniteness rejection of the previous Office Action and thus the U.S.C. 112(b) rejection for claim 7 is still pending. 

Applicant’s arguments with respect to claim(s) 1 & 11 newly amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim 7 limitation “control the display to display an identity and price of the item to no more than about 40ms” because “about 40ms” is a relative limitation and it is unclear how close it is to 40ms (i.e. are 1 second, 100 ms, or 39ms “about” 40ms?).
For the purposes of examination, the claim 7 limitation will be interpreted as “control the display to display an identity and price of the item to no more than 40ms”, thus requiring the time limit to be exactly 40ms. 

Claim 11 recites the limitation "the multicore processor" in line 11 of newly amended claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-19 are rejected because they are dependent on rejected claim 11. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) and further in view of Sullivan (US 2015/0254199).

Regarding claim 1, Singh teaches a checkout (CO) (Fig. 1D, Checkout System) comprising: a display (Fig. 1D, 140, Display) configured to provide a visible display for interaction with a user (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140); and a scanner (Figs. 1A & 1D, 100, Scanner Device) comprising a motherboard (Fig. 1A, Motherboard; Paragraph 0014, combined scanner and POS terminal (device) 100 includes a single motherboard with a variety of processor cores) and a plurality of connectors (Figs. 1A & 1D, Connectors) to connect to the display and a plurality of other components of the CO (Paragraph 0014, motherboard includes a variety of communication ports for interfacing peripheral devices through USB connections, Ethernet connections (through internal USB ports and external-facing USB ports organized as a USB hub, General Purpose Input/Output (GPIO) connections, display connections, a cash drawer connection, and others), the motherboard including a multicore processor configured to control the scanner, the display and the other components (Paragraph 0023, combined scanner and POS terminal 100 includes a main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), the scanner configured to scan an item for a symbol, the symbol being a bar code or quick response (QR) code (Fig. 2 Flowchart For System of Figs. 1A & 1D, 220; Paragraph 0041, 220, the on-chip scanner POS transaction manager receives image data from a barcode of an item scanned), detect the presence of the symbol on the item (Fig. 2, 221; Paragraph 0042, 221, the on-chip scanner POS transaction manager obtains the image data from one or more cameras interfaced to a SoC of the scanner and POS terminal by obtaining item image data from an Image Processing Unit (IPU) and bar code image data from a GPU), identify information on the symbol related to the item (Fig. 2, 230; Paragraph 0043, At 230, the on-chip scanner POS transaction manager decodes the barcode into item detail), and control the display to display an identity and price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction), the display is controlled by the multicore processor (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140), the multicore processor configured to control image capture and recognition, electronic communication, item and price identification (Paragraph 0023, combined scanner and POS terminal 100 includes a main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding application), display, printing and Cash Drawer Kick Out (CDKO) (Paragraph 0033, The I/O board is based on either a high-end United States (U.S.) standard or European (EU) standard and includes: a scanner with 12V USB and power; a printer with 24V USB and power, 2.times.20 display with USB type A; keyboard with USB type A, cash drawer kick out with modular jack).
Singh teaches a checkout system used by a person to scan barcodes and display pricing information. Singh does not explicitly teach a self-checkout system with a touchscreen display. 
Hicks teaches a self-checkout (SCO) (Paragraph 0003, customers… checkout via either self-checkout at a register station… Paragraph 0094, Mobile tablet device 101 also includes an EMV/MSR reader for processing customer payment card data by an employee or customer of a retail establishment) comprising: a touchscreen display (Fig. 1b, 143, Touchscreen Display of Device 101) configured to provide a visible display for interaction with a user (Paragraph 0092, the mobile tablet device 101 has a 6'' to 7'' (approx.) diagonal LCD touchscreen display); and a scanner (Figs. 2a-h, 205, Scanner; Paragraph 0099, front half 212 and the back half 226 with a trigger 204 that activates a barcode scanner 205 covered with an exterior bar code scanner lens 205'), the scanner configured to scan an item for a symbol, detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display to display an identity and price of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Hicks and include self-checkout capabilities and touchscreen display of identity and pricing information for the barcode scanner of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of reducing the number of employees required to operate the checkout systems while also increasing customer satisfaction by providing an efficient input modality (See Hicks: Paragraph 0055).
Neither Singh nor Hicks explicitly teach wherein the display is a dummy terminal that is controlled by the processor in the scanner and does not have a motherboard.
Durieux teaches the display being a dummy terminal (Fig. 3, 301, Peripheral Device) that does not have a motherboard (Col. 9, Lines 19-20, the peripheral device 301 does not include a microprocessor) and is controlled by the multicore processor (Fig. 3, 300, Payment Interface Device 300 with Processors).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Durieux and use a dummy display for the checkout system of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent external processors from accessing secure data on the checkout system, thus increasing the security functionality of the checkout system of Singh (See Durieux: Col. 1, Lines 31-40).
The combination of Singh/Hicks/Durieux teaches a multi-core scanner that controls image capture and recognition, electronic communication, item and price identification, display, printing and Cash Drawer Kickout (CDKO). The combination of Singh/Hicks/Durieux does not teach load balancing among resources used by the self-checkout scanner. 
Sullivan teaches the multicore processor (Fig. 18, 250, Base Module; Paragraph 0205, consider an automated airline kiosk where customers can check themselves and their bags in for a flight. At any one time, one to many of the stations of the kiosk may be essentially unused. Additionally, even when a station of a kiosk is being used, the total data throughput can be very low (some basic visual displays on a monitor or touchscreen monitor, a barcode scanner, and possibly a keyboard, and minimal data moving back and forth) is configured to load balance among resources used for image capture and recognition, electronic communication, item identification, display, and peripheral control (Fig. 18, 252, Peripherals of Base Module; Paragraph 0206, if the maximum possible load exceeds the processing power of the base module 250, chances are very high that the maximum possible load will never or only very rarely be reached. Further, even if the maximum possible load exceeds the processing power of the base module 250 and is actually reached from time to time, the base module 250 simply performs load balancing and some kiosk users have a slightly-reduced customer experience until the load is naturally reduced in time).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Sullivan and allow the multicore processor of Singh to perform load-balancing of processing resources amongst the peripherals/functions that it controls.   
One of ordinary skill in the art would be motivated to make the modifications in order to sufficiently satisfy the processing power and resources needs of peripherals/functions, thus satisfying quality-of-service levels (See Sullivan: Paragraphs 0008-0010 & 0207).

Regarding claim 3, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein the scanner further comprises a plurality of cameras configured to take images through a plurality of windows (Paragraph 0018, motherboard includes internal support for a bioptic scanner including connections to up to 3 cameras; i.e. camera lenses are windows).

Regarding claim 6, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein the cores of the processor run an operating system (Paragraph 0028, combined scanner and POS terminal 100 is software agnostic and can run any OS, such as Windows.RTM., Linux.RTM., Android.RTM., and others), driver software to drive the components, a POS application, a universal OPOS or JAVA point of sale (POS) scanning software (Paragraph 0023, main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), and code decoding software to decode a code on the symbol once the symbol is detected, a multicore graphics processor being used to run code region finder software to determine where the symbol is located on the item (Paragraph 0024, motherboard also includes a graphic processor having 1-N cores (in an embodiment N is 3 cores) that support the image processing unit (bioptic scanner) and barcode region finder functionality).

Regarding claim 8, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein the connectors comprise ports for a scale display, a speaker output (Paragraph 0033, combined scanner and POS terminal 100 includes digital board (SOC/Multi-Chip Carrier device): host coms/IO board that is 12V plus USB 2.0 with latching; power input that is a 12V Buck Converter, scale coms that is USB 2.0 internal to the motherboard; speaker that is audio codec plus AMP) and a Cash Drawer Kick Out (CDKO) port (Paragraph 0033, The I/O board is based on either a high-end United States (U.S.) standard or European (EU) standard and includes: a scanner with 12V USB and power; a printer with 24V USB and power, 2.times.20 display with USB type A; keyboard with USB type A, cash drawer kick out with modular jack).

Regarding claim 10, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein scanning and point of sale functionality are built into the motherboard (Paragraph 0014, combined scanner and POS terminal (device) 100 includes a single motherboard with a variety of processor cores).

Regarding claim 11, Singh teaches a method of operating a checkout (CO) (Fig. 1D, Checkout System), the method comprising scanning functionality of the CO: detecting the presence of an item (Fig. 2 Flowchart For System of Figs. 1A & 1D, 220; Paragraph 0041, 220, the on-chip scanner POS transaction manager receives image data from a barcode of an item scanned); detecting the presence of a symbol on the item (Fig. 2, 221; Paragraph 0042, 221, the on-chip scanner POS transaction manager obtains the image data from one or more cameras interfaced to a SoC of the scanner and POS terminal by obtaining item image data from an Image Processing Unit (IPU) and bar code image data from a GPU); determining an identity of the item based on the symbol (Fig. 2, 230; Paragraph 0043, At 230, the on-chip scanner POS transaction manager decodes the barcode into item detail); obtaining information of the item based on the identity, the information comprising a price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction); and controlling, at a display, display of the identity and price of the item on a display of the SCO (Fig. 1D, 140, Display), the display is controlled by the multicore processor (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140); and controlling image capture and recognition, electronic communication, item and price identification (Paragraph 0023, combined scanner and POS terminal 100 includes a main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding application), display, printing and Cash Drawer Kick Out (CDKO) (Paragraph 0033, The I/O board is based on either a high-end United States (U.S.) standard or European (EU) standard and includes: a scanner with 12V USB and power; a printer with 24V USB and power, 2.times.20 display with USB type A; keyboard with USB type A, cash drawer kick out with modular jack).
Singh teaches a checkout system used by a person to scan barcodes and display pricing information. Singh does not explicitly teach a self-checkout system with a touchscreen display. 
Hicks teaches a method of operating a self-checkout (SCO) (Paragraph 0003, customers… checkout via either self-checkout at a register station… Paragraph 0094, Mobile tablet device 101 also includes an EMV/MSR reader for processing customer payment card data by an employee or customer of a retail establishment), the method comprising: controlling, at a display, display of the identity and price of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available) on a touchscreen display of the SCO (Fig. 1b, 143, Touchscreen Display of Device 101).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include self-checkout capabilities and touchscreen display of identity and pricing information for the barcode scanner of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of reducing the number of employees required to operate the checkout systems while also increasing customer satisfaction by providing an efficient input modality (See Hicks: Paragraph 0055).
Neither Singh nor Hicks explicitly teach wherein the display is a dummy terminal that is controlled by the processor in the scanner and does not have a motherboard.
Durieux teaches the display being a dummy terminal (Fig. 3, 301, Peripheral Device) that does not have a motherboard (Col. 9, Lines 19-20, the peripheral device 301 does not include a microprocessor) and is controlled by the multicore processor (Fig. 3, 300, Payment Interface Device 300 with Processors).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Durieux and use a dummy display for the checkout system of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent external processors from accessing secure data on the checkout system, thus increasing the security functionality of the checkout system of Singh (See Durieux: Col. 1, Lines 31-40).
The combination of Singh/Hicks/Durieux teaches a multi-core scanner that controls image capture and recognition, electronic communication, item and price identification, display, printing and Cash Drawer Kickout (CDKO). The combination of Singh/Hicks/Durieux does not teach load balancing among resources used by the self-checkout scanner. 
Sullivan teaches load balancing among resources (Fig. 18, 250, Base Module; Paragraph 0205, consider an automated airline kiosk where customers can check themselves and their bags in for a flight. At any one time, one to many of the stations of the kiosk may be essentially unused. Additionally, even when a station of a kiosk is being used, the total data throughput can be very low (some basic visual displays on a monitor or touchscreen monitor, a barcode scanner, and possibly a keyboard, and minimal data moving back and forth) used for image capture and recognition, electronic communication, item identification, display, and peripheral control (Fig. 18, 252, Peripherals of Base Module; Paragraph 0206, if the maximum possible load exceeds the processing power of the base module 250, chances are very high that the maximum possible load will never or only very rarely be reached. Further, even if the maximum possible load exceeds the processing power of the base module 250 and is actually reached from time to time, the base module 250 simply performs load balancing and some kiosk users have a slightly-reduced customer experience until the load is naturally reduced in time).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sullivan and allow the multicore processor of Singh to perform load-balancing of processing resources amongst the peripherals/functions that it controls.   
One of ordinary skill in the art would be motivated to make the modifications in order to sufficiently satisfy the processing power and resources needs of peripherals/functions, thus satisfying quality-of-service levels (See Sullivan: Paragraphs 0008-0010 & 0207).

Regarding claim 12, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 11. Singh does not explicitly teach communicating with a server. 
Hicks teaches the method further comprising: transmitting the identity of the item to a server; and receiving the information from the server in response to transmission of the identity of the item (Paragraph 0096, mobile tablet device in this mode is ready to receive the barcode data from the USB scanner input device and communicates with the POS Store or Cloud Server at the retail facility and the corporate ERP system to obtain specific product information such as, product availability within the store and chain, price and any promotions available, available physical and electronic coupons and customer loyalty information).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include server communication and information exchange between the checkout and server for products.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by providing useful product information such as availability, pricing, and discounts (See Hicks: Paragraph 0096).

Regarding claim 13, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 12. Singh does not explicitly teach wherein: the transmission to the server and reception from the server is WiFi-based.
Hicks teaches wherein: the transmission to the server and reception from the server is WiFi-based (Paragraph 0073, Retail Apps are connected to the POS Store or Cloud Server and ERP Cloud system via a combination of Ethernet, Wi-Fi or wireless cellular connectivity, automatically switching between Ethernet and Wi-Fi network connectivity).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include WIFI server communication and information exchange between the checkout and server for products.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by providing useful product information such as availability, pricing, and discounts (See Hicks: Paragraph 0096).

Regarding claim 14, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 11. Singh does not explicitly teach determining when payment is initiated. 
Hicks teaches the method further comprising: determining whether payment has been initiated on the touchscreen display (Paragraph 0076, The customer provides a payment card to the retail store employee which is dipped in the EMV slot or swiped in the MSR slot of the mobile tablet device (upper receiver)… The employee allows the customer to sign their name on the device using a customer signature capture feature of the mobile POS application to complete the transaction) after controlling display of the identity and price of the item on the touchscreen display (Paragraph 0075, The mobile tablet device displays the entire data on the screen, and the retail store employee may discuss these details to the customer allowing the customer to make a purchase decision). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hicks and include payment detection and processing via the scanner device.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing customer experience by allowing immediate payment opportunities to the customer, thereby enhancing the speed with which transactions are performed.

Regarding claim 15, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 11. Singh further teaches wherein detecting the presence of the item and detecting the presence of the symbol on the item is based on images of the item and the symbol taken by a plurality of cameras of the SCO (Paragraph 0018, motherboard includes internal support for a bioptic scanner including connections to up to 3 cameras).

Regarding claim 18, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 11. Singh further teaches the method further comprising operating multiple cores of a processor on a motherboard that performs the scanning and run an operating system (Paragraph 0028, combined scanner and POS terminal 100 is software agnostic and can run any OS, such as Windows.RTM., Linux.RTM., Android.RTM., and others), driver software to drive other components of the SCO external to the motherboard, a POS application, a universal OPOS or JAVA POS scanning software (Paragraph 0023, main processor with 1-N cores (in an embodiment N is 4 cores) responsible for the main POS application for the combined scanner and POS terminal 100, Unified POS (UPOS) and Java POS applications, barcode decoding applications, the OS, and drivers for the peripherals), and code decoding software to decode a code on the symbol once the symbol is detected, and operating multiple cores of a graphics processor to run code region finder software to determine where the symbol is located on the item (Paragraph 0024, motherboard also includes a graphic processor having 1-N cores (in an embodiment N is 3 cores) that support the image processing unit (bioptic scanner) and barcode region finder functionality).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) in view of Sullivan (US 2015/0254199) and further in view of Thompson (US 2020/0052519).

Regarding claim 2, combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein the processor comprises a central processing unit connected with an input/output (I/O) interface (Fig. 1A, SoC coupled to Buses).
The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach a PCH connected to the CPU via DMI nor the PCH connected to an LPC. 
Thompson teaches wherein the processor comprises a central processing unit connected with a Platform Controller Hub (PCH) via a Direct Media Interface (DMI) (Fig. 1, PCH 130 within Information Handling System 100; Paragraph 0033, PCH 130 may be connected to host processor 105 via a direct media interface (DMI)), the PCH connected with an input/output (I/O) interface via a Low Pin Count (LPC) bus (Paragraph 0033, Examples of communication interfaces and ports that may be provided within PCH 130 include, but are not limited to, a Peripheral Component Interconnect (PCI) interface, a PCI-Express (PCIe) interface, a Universal Serial Bus (USB) interface, a Serial Peripheral Interface (SPI), an Enhanced SPI (eSPI), a Serial AT Attachment (SATA) interface, a Low Pin Count (LPC) interface).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Thompson and include a PCH that interconnects the CPU to different peripherals via a DMI and LPC bus/interface.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility with a diverse range of hardware and software peripheral components via the use of well-known and commonly used communication bus protocols, thus complying with industry-wide standards (See Thompson: Paragraphs 0002 & 0026). 

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) in view of Sullivan (US 2015/0254199) and further in view of Ynclino, V (US 2018/0121695).

Regarding claim 4, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 3. Singh teaches synchronized cameras (Paragraph 0046, SoC activates one or more of the one or more cameras in response to detected motion and records video captured by the one or more cameras). The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach wherein the processor controls the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras.
Ynclino, V teaches wherein the processor controls the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized (Paragraph 0013, change in DOF together with the Illumination is synchronized in such embodiments with the frames rate of the camera.  For example, each second, 30 frames can be captured by some cameras).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Ynclino, V and include synchronization between the multiple cameras of Singh to provide 30 frames per second for barcode reading.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed and accuracy of the barcode scanner of Singh (See Ynclino, V: Paragraph 0001).

Regarding claim 16, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 15. Singh teaches synchronized cameras (Paragraph 0046, SoC activates one or more of the one or more cameras in response to detected motion and records video captured by the one or more cameras). The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach the method further comprising the scanner controlling the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras.
Ynclino, V teaches the method further comprising the scanner controlling the cameras to each provide images at a rate of a 30 frames per second, illumination for the images being synchronized among the cameras (Paragraph 0013, change in DOF together with the Illumination is synchronized in such embodiments with the frames rate of the camera.  For example, each second, 30 frames can be captured by some cameras).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Ynclino, V and include synchronization between the multiple cameras of Singh to provide 30 frames per second for barcode reading.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed and accuracy of the barcode scanner of Singh (See Ynclino, V: Paragraph 0001).

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) in view of Sullivan (US 2015/0254199) and further in view of Sultenfuss (US 2021/0232526).

Regarding claim 5, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 3. Singh further wherein the connectors comprise USB3 ports, and the processor controls the cameras through the USB3 ports (Paragraph 0022, external port connections include connections for image recovery port, a status LED, power port, Ethernet, 24V USB port, a plurality of 12V USB ports, a COM1 Serial port, 2 USB 3.0 ports) and switch between supplying 24V (Paragraph 0022, 24V USB port) to the cameras (Paragraph 0030, combined scanner and POS terminal 100 can be configured to support any camera interface Mobile Industry Processor Interface (MIPI), USB, etc). 
The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach switching between a 5V supply to the cameras. 
Sultenfuss teaches wherein the connectors comprise USB3 ports, and switch between supplying 5V (Fig. 1, Power Supply Unit; Paragraph 0023, Using the high-power conversion circuit of IHS embodiments, multimode USB-C power adapters and/or multimode docking stations may support transmission of voltages up to 60 volts, as well as transmission of supply voltages supported by the USB-PD specifications (e.g., 5V, 9V, 15V, 20V), thus providing multimode charging outputs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Sultenfuss and include USB power supply conversion between 5V and 24V for the peripheral devices of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility between peripherals that require differing power requirements, thereby increasing the versatility and range of use for the system of Singh (See Sultenfuss: Paragraphs 0003 & 0004).

Regarding claim 17, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 15. Singh the method further comprising the scanner controlling power to the cameras through USB3 ports (Paragraph 0022, external port connections include connections for image recovery port, a status LED, power port, Ethernet, 24V USB port, a plurality of 12V USB ports, a COM1 Serial port, 2 USB 3.0 ports) and switching between supplying 24V (Paragraph 0022, 24V USB port) to the cameras (Paragraph 0030, combined scanner and POS terminal 100 can be configured to support any camera interface Mobile Industry Processor Interface (MIPI), USB, etc). 
The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach switching between a 5V supply to the cameras. 
Sultenfuss teaches the method further comprising controlling power through USB3 ports and switching between supplying 5V (Fig. 1, Power Supply Unit; Paragraph 0023, Using the high-power conversion circuit of IHS embodiments, multimode USB-C power adapters and/or multimode docking stations may support transmission of voltages up to 60 volts, as well as transmission of supply voltages supported by the USB-PD specifications (e.g., 5V, 9V, 15V, 20V), thus providing multimode charging outputs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sultenfuss and include USB power supply conversion between 5V and 24V for the peripheral devices of Singh.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility between peripherals that require differing power requirements, thereby increasing the versatility and range of use for the system of Singh (See Sultenfuss: Paragraphs 0003 & 0004).

Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) in view of Sullivan (US 2015/0254199) and further in view of Giordano (US 2018/0137319).

Regarding claim 7, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. Singh further teaches wherein the processor is configured to detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display to display an identity and price of the item (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction).
The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach displaying the identity and price within 40ms. 
Giordano teaches wherein the processor is configured to detect the presence of the symbol on the item, identify information on the symbol related to the item, and control the display (Fig. 1, 112, Display) to display an identity and price of the item to no more than 40ms (Fig. 5, Frame Time; Paragraph 0036, the image sensor 108 produces a full image frame approximately every 16.67 milliseconds… Paragraph 0049, full frame, made up of the two partial frame images, is shifted to the memory unit 104 after a pulse 164 in a read out signal 170 is detected by the processor 102.  Barcode identification, pattern recognition, and decoding applications may then be utilized to obtain the data represented by each code.  The exemplary frame time in FIG. 5 is based on a barcode scanner with a sixty frames per second (60 fps) speed, though other frame rates may be suitable).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Giordano and include barcode recognition and display within 40ms.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed of barcode processing, thus improving customer convenience when purchasing goods (See Giordano: Paragraphs 0007-0009).

Regarding claim 19, the combination of Singh/Hicks/Durieux/Sullivan teaches the method of claim 11. Singh further teaches the method further comprising limiting detecting the presence of a barcode on the item (Fig. 2, 210, Initiate a Transaction), extracting the barcode from the scanning (Fig. 2, 220, Receive Image Data from a Barcode), decoding the barcode to find the price of the item (Fig. 2, 230, Decode Barcode), controlling the display to display the identity (Fig. 2, 261; Paragraph 0048, at 261, the on-chip scanner POS transaction manager looks up price data in response to the weight data and provides the price data for processing the transaction), and controlling a printer of the CO to print a receipt (Paragraph 0027, combined scanner and POS terminal 100 has a variety of POS peripherals connected to the externally facing motherboard interfaces ports including: a main display 130, a customer display 140, a receipt printer 150).
The combination of Singh/Hicks/Durieux/Sullivan does not explicitly teach displaying the identity and price within 40ms. 
Giordano teaches decoding the barcode to find the price of the item within 40ms (Fig. 5, Frame Time; Paragraph 0036, the image sensor 108 produces a full image frame approximately every 16.67 milliseconds… Paragraph 0049, full frame, made up of the two partial frame images, is shifted to the memory unit 104 after a pulse 164 in a read out signal 170 is detected by the processor 102.  Barcode identification, pattern recognition, and decoding applications may then be utilized to obtain the data represented by each code.  The exemplary frame time in FIG. 5 is based on a barcode scanner with a sixty frames per second (60 fps) speed, though other frame rates may be suitable), controlling the display to display the identity (Fig. 1, 112, Display).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Giordano and include barcode recognition and display within 40ms.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the speed of barcode processing, thus improving customer convenience when purchasing goods (See Giordano: Paragraphs 0007-0009).

Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2019/0005481) in view of Hicks (US 2019/0228374) in view of Durieux (US 10,726,681) in view of Sullivan (US 2015/0254199) and further in view of Catoe (US 8,825,531).

Regarding claim 20, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. The combination of Singh/Hicks/Durieux/Sullivan does not teach wherein the processor is configured to provide an alert in response to another item not being detected within a predetermined time. 
Catoe teaches wherein the processor is configured to provide an alert in response to another item not being detected within a predetermined time (Col. 5, Lines 47-53, Once a user begins the transaction by way of scanning an item 204 or selecting "start scanning" 202, the controller 40 monitors the progression of the transaction for a predetermined period of inactivity by the user. If the predetermined period of inactivity reaches a preset threshold, then the user is presented with an option to continue the transaction 206).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Catoe and include an inactivity alert displayed to the user based on a predetermined period of inactivity.   
One of ordinary skill in the art would be motivated to make the modifications in order to protect user payment information and enabling a different user to utilize the self-checkout machine if the prior user has walked away (See Catoe: Col. 1, Lines 62-67 & Col. 2, Lines 1-3).

Regarding claim 21, the combination of Singh/Hicks/Durieux/Sullivan teaches the SCO of claim 1. The combination of Singh/Hicks/Durieux/Sullivan does not teach wherein the processor is configured to provide, within a predetermined time, an alert in response to another item not being detected and payment not being received, the alert selected from a prompt to scan an additional item, a request to enter for more time, and initiation of payment. 
Catoe teaches wherein the processor is configured to provide, within a predetermined time, an alert in response to another item not being detected and payment not being received, the alert selected from a prompt to scan an additional item (Col. 5, Lines 61-67, Upon detecting such a delay, the controller 40 directs the means for providing information 20 to display or inquire of the user whether the user wishes to continue. Typically, the customer is provided an additional 10 second time period in which to respond before the reset module voids the transaction 210 and returns the system 10 to the ready position 200), a request to enter for more time (Col. 5, Lines 47-53, Once a user begins the transaction by way of scanning an item 204 or selecting "start scanning" 202, the controller 40 monitors the progression of the transaction for a predetermined period of inactivity by the user. If the predetermined period of inactivity reaches a preset threshold, then the user is presented with an option to continue the transaction 206), and initiation of payment (Col. 6, Lines 1-5, In the case where after scanning a first item there is no delay detected or when the customer opts to continue a delayed transaction 206, the system recognizes the inputted item for purchase and the controller 40 directs the system 10 to ring up the item for purchase 212).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the checkout to incorporate the teachings of Catoe and include an inactivity alert displayed to the user based on a predetermined period of inactivity.   
One of ordinary skill in the art would be motivated to make the modifications in order to protect user payment information and enabling a different user to utilize the self-checkout machine if the prior user has walked away (See Catoe: Col. 1, Lines 62-67 & Col. 2, Lines 1-3).

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0068291 to Kakino discloses a self-checkout terminal with processor and associated connectors. 
US PGPUB 2021/0192486 to Uchimura discloses a checkout terminal with processors that manage a scanner device. 
US PGPUB 2012/0000976 to Rollyson discloses a checkout barcode scanner capable of immediately scanning an item within a fraction of a second. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184